In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-2138
TIMOTHY B. O’BRIEN LLC,
                                                   Plaintiff-Appellee,
                                 v.

DAVID KNOTT, et al.,
                                             Defendants-Appellants.
                     ____________________

         Appeal from the United States District Court for the
                   Western District of Wisconsin.
         No. 18-cv-00684 — James D. Peterson, Chief Judge.
                     ____________________

       ARGUED JUNE 2, 2020 — DECIDED JUNE 17, 2020
                ____________________

   Before FLAUM, KANNE, and BRENNAN, Circuit Judges.
   FLAUM, Circuit Judge. David Knott, an employee of Wis-
consin wellness retail store Timothy B. O’Brien, LLC (“Apple
Wellness”), left the company and started a similar, competing
wellness shop. Apple Wellness sued Knott for trademark and
copyright infringement. Knott countersued. The district court
found the copyright claims baseless but commented that the
trademark claims might have merit. Nonetheless, Apple Well-
ness later voluntarily dismissed all its claims with prejudice,
2                                                 No. 19-2138

and the district court declined to exercise supplemental juris-
diction over the counterclaims. All that remained was Knott’s
motion for attorneys’ fees. The district court denied that mo-
tion, and Knott appeals only as to the denial of fees on the
copyright claims. Because the district court’s decision deny-
ing fees was well-reasoned and appropriate, we now aﬃrm.
                       I. Background
    Plaintiﬀ Apple Wellness owns and operates a small chain
of vitamin stores in the Madison, Wisconsin area. Defendant
David Knott is a former employee of Apple Wellness. Hired
in 2013, Knott rose from assistant manager to manager, but
was later demoted to “wellness consultant” and eventually
fired in 2017. Upon his termination, Knott founded his own
vitamin shop, defendant Embrace Wellness, in Middleton,
Wisconsin. The Embrace Wellness store allegedly shared a
number of design features and a similar layout with Apple
Wellness’s locations and carried comparable products.
    Given those similarities, Apple Wellness sued Knott and
Embrace Wellness (together, “defendants”), alleging they had
infringed its trademark, trade dress, and copyrights. Defend-
ants filed their own state-law counterclaims against Apple
Wellness and its owner, Timothy O’Brien, for tortious inter-
ference and retaliation. Apple Wellness moved for a prelimi-
nary injunction on the trademark and trade dress claims,
which the court denied following an evidentiary hearing. In
support of its denial, the court explained that Apple Wellness,
among other things, had failed to bring forward evidence to
show a likelihood of irreparable harm. Apple Wellness then
moved to dismiss its own claims without prejudice, but be-
cause defendants had already expended resources litigating
No. 19-2138                                                   3

an injunction, the court ordered Apple Wellness to withdraw
its motion or accept dismissal with prejudice.
    The district court expressed its opinion that no party’s
claim was strong but noted that “the perceived wrongs [were]
deeply felt.” Notwithstanding those feelings, Apple Wellness
agreed to dismiss its claims with prejudice. Defendants ac-
cepted this outcome with the understanding that the district
court would rule on their pending motion for attorneys’ fees.
The court agreed to rule on fees and declined to exercise ju-
risdiction over defendants’ state law counterclaims.
    The district court subsequently denied defendants’ mo-
tion for fees. Although the court agreed that Apple Wellness’s
copyright claims were frivolous—common law copyright was
abolished in 1976—it found that the totality of the circum-
stances did not warrant fees. Making a particularized assess-
ment, the court noted that Apple Wellness’s copyright claims
were unreasonable, but concluded that while this was an im-
portant point, it was not dispositive. The court noted that
there was no evidence that Apple Wellness had filed its suit
with an improper motive, and that there was no need to deter
Apple Wellness from future frivolous filings. The court fur-
ther found that the case was primarily about the trademark
and trade dress claims; that no motions were filed related to
copyright; and that Apple Wellness had dismissed the copy-
right claims voluntarily before defendants had to argue
against them (beyond their answer).
   Defendants timely appealed the denial of their motion for
fees, but only as to the copyright claims. They also seek attor-
neys’ fees for work performed on this appeal.
4                                                    No. 19-2138

                         II. Discussion
    “In any civil action [for federal copyright infringement],
the court in its discretion may allow the recovery of full costs
by or against any party … . Except as otherwise provided by
this title, the court may also award a reasonable attorney’s fee
to the prevailing party as part of the costs.” 17 U.S.C. § 505.
“We review attorneys’ fees awards under an abuse of discre-
tion standard.” DeliverMed Holdings, LLC v. Schaltenbrand, 734
F.3d 616, 625 (7th Cir. 2013). We aﬀord defendants who pre-
vail against copyright claims a “strong presumption” that
they are entitled to attorneys’ fees. Assessment Techs. of Wis.,
LLC v. WIREdata, Inc., 361 F.3d 434, 437 (7th Cir. 2004).
     Defendants argue that the decision not to award them at-
torney’s fees was an abuse of discretion. They claim the court
relied on improper reasoning, such as the lack of substantive
litigation over the copyright claims, and failed to apply our
“strong presumption” in favor of fees for successful copyright
defendants. Apple Wellness responds that the district court’s
decision was a proper, fact-specific application of the law to
the facts. We agree.
    We typically begin analyses of fee awards or denials in
copyright claims by citing Fogerty v. Fantasy, Inc., 510 U.S. 517
(1994). There, the Supreme Court noted the Third Circuit’s
identification of “several nonexclusive factors” that courts
should consider in making a fees determination in copyright
cases. Id. at 534 n.19. “These factors include ‘frivolousness,
motivation, objective unreasonableness (both in the factual
and in the legal components of the case) and the need in par-
ticular circumstances to advance considerations of compensa-
tion and deterrence.’” Id. (quoting Lieb v. Topstone Indus., Inc.,
788 F.2d 151, 156 (3d Cir. 1986)). The Supreme Court “agree[d]
No. 19-2138                                                     5

that such factors may be used to guide courts’ discretion, so
long as such factors are faithful to the purposes of the Copy-
right Act and are applied to prevailing plaintiﬀs and defend-
ants in an evenhanded manner.” Id. We have explicitly cited
the Fogerty factors in a number of cases, describing them as
“all relevant but none determinative.” Assessment Techs. 361
F.3d at 436.
    Beyond the Fogerty factors, we have also instructed courts
in this Circuit that a defendant who prevails against a copy-
right claim is entitled to a strong presumption in favor of fees.
       [W]e go so far as to suggest, by way of refine-
       ment of the Fogerty standard, that the prevailing
       party in a copyright case in which the monetary
       stakes are small should have a presumptive en-
       titlement to an award of attorneys’ fees. When
       the prevailing party is the defendant, who by
       definition receives not a small award but no
       award, the presumption in favor of awarding
       fees is very strong. For without the prospect of
       such an award, the party might be forced into a
       nuisance settlement or deterred altogether from
       exercising his rights.
Id. at 437 (citations and internal quotation marks omitted).
The defendants ably cite the many times we have reiterated
this presumption. See, e.g., DeliverMed, 734 F.3d at 625 (“As a
consequence of their successful defense of an infringement
suit, Defendants are entitled to a ‘very strong’ presumption in
favor of receiving attorneys’ fees.”) (quoting Assessment
Techs., 361 F.3d at 437); Klinger v. Conan Doyle Estate, Ltd., 761
F.3d 789, 791 (7th Cir. 2014) (“[A]s a consequence of the suc-
6                                                   No. 19-2138

cessful defense of an infringement suit[,] the defendant is en-
titled to a ‘very strong’ presumption in favor of receiving at-
torneys’ fees”); Woodhaven Homes & Realty, Inc. v. Hotz, 396
F.3d 822, 824 (7th Cir. 2005) (“[P]revailing defendants in cop-
yright cases … are presumptively entitled (and strongly so) to
recover attorney fees.”).
    Since 2016, we have also looked to the Supreme Court’s
additional guidance in interpreting § 505 provided in
Kirtsaeng v. John Wiley & Sons, Inc., 136 S. Ct. 1979 (2016). In
that case, the Court directed us to give substantial weight to
the objective reasonableness of the losing party’s position. Id.
at 1983. “But court[s] must also give due consideration to all
other circumstances relevant to granting fees; and it retains
discretion, in light of those factors, to make an award even
when the losing party advanced a reasonable claim or de-
fense.” Id.
       [O]bjective reasonableness can be only an im-
       portant factor in assessing fee applications—not
       the controlling one. As we recognized in Fogerty,
       § 505 confers broad discretion on district courts
       and, in deciding whether to fee-shift, they must
       take into account a range of considerations be-
       yond the reasonableness of litigating positions.
       That means in any given case a court may
       award fees even though the losing party of-
       fered reasonable arguments (or, conversely,
       deny fees even though the losing party made
       unreasonable ones).
Id. at 1988 (citations omitted) (emphasis added).
No. 19-2138                                                      7

    According to the defendants, our “strong presumption” in
their favor essentially settles the matter. They prevailed when
Apple Wellness voluntarily dismissed its copyright claims,
and the district court (although it did not rule on them) called
the copyright claims “frivolous.” They argue the district court
thus abused its discretion by denying an award of attorneys’
fees. But our caselaw has never held that the strong presump-
tion was insurmountable; rather, we have consistently re-
quired a fact-specific, case-by-case inquiry.
    Complying with that precedent, the district court explic-
itly addressed each of the four Fogerty factors as part of its
analysis. On the one hand, it noted that Apple Wellness’s cop-
yright claims were frivolous and objectively unreasonable,
both of which weighed in favor of awarding fees. On the
other, the district court noted that Apple Wellness’s claims
seemed to have been brought in good faith and that there
were minimal concerns regarding compensation and deter-
rence: Defendants expended little energy defending against
the quickly dismissed copyright claims and there was no
chance of Apple Wellness re-raising the claims in the future.
Finally, the district court observed that the rationale for our
“strong presumption” in favor of prevailing copyright de-
fendants did not apply: As the claims had already been vol-
untarily dismissed, the defendants were under no pressure to
abandon a meritorious defense and settle.
    Beyond addressing the Fogerty factors, the district court’s
decision also comports with Kirtsaeng’s direction to take “into
account a range of considerations beyond the reasonableness
of litigating positions.” 136 S. Ct. at 1988. Kirtsaeng further be-
lies the defendants’ reliance on the strong presumption to
carry the day; Kirtsaeng explicitly recognizes that courts may
8                                                            No. 19-2138

“deny fees even though the losing party made unreasonable”
arguments. Id.1
   Defendants also argue that the district court erred by con-
sidering that the copyright claims were not substantially liti-
gated, citing Budget Cinema, Inc. v. Watertower Assocs., 81 F.3d
729 (7th Cir. 1996). There, we held that the district court erred
by denying an award of fees where the copyright litigation
was brief:
        [T]he court’s suggestion that the nonprotracted
        nature of this litigation counsels against award-
        ing attorney’s fees is improper. If anything, the
        duration of the litigation might be relevant to
        the objective unreasonableness of a party’s
        claim. It is certainly not proper to hold that a
        party involved in minor copyright litigation has
        any less of an entitlement under Section 505
        than a party involved in protracted copyright
        litigation.


    1 Kirtsaeng also states: “[T]he Court of Appeals’ language at times sug-

gests that a finding of reasonableness raises a presumption against grant-
ing fees, … and that goes too far in cabining how a district court must
structure its analysis and what it may conclude from its review of relevant
factors.” 136 S. Ct. at 1989. Although facing the inverse situation, where a
finding of unreasonableness raised a presumption in favor of awarding
fees, the district court wondered whether this language might call into
question our existing “strong presumption” in favor of prevailing copy-
right defendants. We believe our existing caselaw is consistent with
Kirtsaeng, as both aim to ensure that businesses are not dissuaded from
defending their rights against anti-competitive copyright claims. The case
at bar helpfully exemplifies a situation in which the strong presumption
in favor of a prevailing defendant can be overcome, just as Kirtsaeng con-
templates.
No. 19-2138                                                              9
Id. at 732.
    According to defendants, the district court’s reference to
Apple Wellness’s quick and voluntary dismissal of the claims
was thus improper: The claims’ brief life may be relevant to
the amount of fees, but not whether defendants are owed them.
This takes Budget Cinema too far. There, the copyright claims
were litigated in an injunctive motion and dispositive brief-
ing. Id. at 731. While short in duration, the dispute was sub-
stantial. The same cannot be said for the copyright claims in
this case, which were only answered by the defendants. In
such a situation, the dismissal before substantial briefing or
discovery regarding the contested issues is an appropriate
consideration. Indeed, it would be contrary to Fogerty’s
charge to consider “compensation and deterrence,” 510 U.S.
at 534 n.19, to hold that the district court could not consider
that the copyright claims were voluntarily dismissed before
the claims were substantially litigated.
   In sum, the district court properly performed a fact-
specific analysis of the case and reached a reasonable
conclusion. It was therefore not an abuse of discretion to deny
an award of fees.2
                           III. Conclusion
    For the foregoing reasons, we AFFIRM the judgment of the
district court.




    2 Having determined that the district court’s denial of attorneys’ fees
was not an abuse of discretion, we deny defendants’ request for attorneys’
fees for their unsuccessful appeal of that order.